298 S.W.3d 348 (2009)
In re: ENERGY TRANSFER FUEL, L.P., Relator.
No. 12-08-00500-CV.
Court of Appeals of Texas, Tyler.
September 23, 2009.
*349 Julie P. Wright, San Antonio, Melanie S. Reyes, Celia S. Flowers, Tyler, for Relator.
Fred Head, Athens, for Real Party in Interest.
Panel consisted of WORTHEN, C.J., GRIFFITH, J., and HOYLE, J.

OPINION
JAMES T. WORTHEN, Chief Justice.
In this original mandamus proceeding, Relator, Energy Transfer Fuel, LP (ETF), complains of Respondent's November 17, 2008 order denying its motion to reconsider his ruling denying the release of a $25,000 cash bond posted by ETF.[1] The bond was posted after ETF obtained an ex parte temporary restraining order against the real parties in interest, Clifton Bryan and Cindy Bryan. ETF requests that this court direct Respondent to vacate his order denying ETF's motion to reconsider and issue an order granting the motion. In an abundance of caution, ETF filed a notice of appeal following the dismissal of the underlying proceeding. We deny ETF's petition.

BACKGROUND
ETF is a public gas utility and has the right of eminent domain. It also has the right to enter upon property to make preliminary surveys of proposed routes along which its gas pipelines may be constructed. ETF requested permission to enter the Bryans' property to conduct surveying activities, but was refused entry. Thereafter, on July 23, 2008, ETF filed a petition requesting a temporary restraining order (TRO) as well as temporary and permanent injunctions against the Bryans.
Respondent granted a TRO prohibiting the Bryans from interfering or attempting to interfere with ETF's right to enter and survey the route of its pipeline across the Bryans' property. As a condition of granting the TRO, Respondent ordered ETF to post a $25,000 bond. ETF deposited $25,000 cash in lieu of a bond, and a hearing was set for July 31, 2008 on ETF's request for a temporary injunction. According to the order, the purpose of the hearing was "to determine whether this temporary restraining order should be made a temporary injunction pending a full trial on the merits."
After obtaining the TRO, ETF immediately began its surveying activities on the Bryans' property and completed its work on July 29, 2008. Subsequently, the following events occurred:
 July 29, 2008         ETF filed a notice of nonsuit,
                             and sent the Bryans notice of
                             the filing.
*350
 July 31, 2008         ETF filed a motion requesting
                             the release of its $25,000 cash
                             bond.
 August 11, 2008       Respondent denied ETF's motion
                             requesting the release of its
                             cash bond.
 August 28, 2008       ETF filed a motion requesting
                             Respondent to reconsider his
                             refusal to release the bond.
 September 4, 2008     Counsel for both parties appeared
                             for a hearing on ETF's
                             motion to reconsider. The
                             Bryans' counsel requested
                             additional time to prepare, and
                             the hearing was reset for
                             September 10, 2008.
 September 10, 2008    Respondent conducted a hearing
                             on ETF's motion to reconsider.
                             ETF's counsel presented
                             oral argument, and Respondent
                             ruled from the bench that
                             ETF's motion to reconsider was
                             denied.
 September 11, 2008    The Bryans filed an original answer
                             and a counterclaim seeking
                             damages from ETF for property
                             damage.
 November 17, 2008     Respondent signed an order
                             denying ETF's motion to reconsider
                             his refusal to release the
                             bond.
 February 3, 2009      Respondent signed an order
                             dismissing "[the] cause" but
                             making no provision for the
                             release of the bond.
 February 4, 2009      Respondent filed a certified
                             copy of his dismissal order in
                             this court. He explained that
                             he dismissed the case because
                             the question in this proceeding
                             is "whether there is a ministerial
                             duty to release Relator's bond
                             while Relator is still liable on
                             same, and not whether Relator
                             is entitled to take a non-suit[.]
                             ..."
 March 3, 2009         ETF filed a notice of appeal
                             from the dismissal order.
ETF filed its petition for writ of mandamus in this court prior to the February 3, 2009 dismissal order, requesting an order directing Respondent to (1) release ETF's bond, (2) issue an order of nonsuit, and (3) dismiss the Bryans' counterclaim for lack of subject matter jurisdiction. The dismissal order has rendered moot the relief requested by ETF except the order directing Respondent to release the bond.

PREREQUISITES TO MANDAMUS
A writ of mandamus will issue to correct a clear abuse of discretion when there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it clearly fails to correctly analyze or apply the law. Walker, 827 S.W.2d at 839-40. The relator has the burden to establish the prerequisites to mandamus. Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex.1994). This burden is a heavy one. Id.

ADEQUACY OF APPELLATE REMEDY
We initially consider whether ETF has an adequate remedy by appeal. An appellate remedy is "adequate" when any benefits to mandamus review are outweighed by the detriments. In re Prudential, 148 S.W.3d at 136. This determination depends heavily on the circumstances presented and is better guided by general principles than by simple rules. Id. at 137.
ETF states, and we agree, that the dismissal order is a final judgment.[2]*351 But ETF urges that Respondent's order denying ETF's motion to reconsider is a void order. Thus, ETF contends that we need not address whether it has an adequate remedy by appeal. See In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000).
A judgment or order is void only when it is apparent that the court rendering it had no jurisdiction of the parties, no jurisdiction of the subject matter, no jurisdiction to enter the judgment or order, or no capacity to act as a court. Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex.1990) (judgment); see In re U.S. Silica Co., 157 S.W.3d 434, 438-39 (Tex.2005) (acknowledging that Mapco applies to orders, but declining to decide whether order in question was within the "rare circumstances" that render an order void rather than merely voidable). "Absent one of those rare circumstances that makes the [order] void, the mere fact that an action by a court [ ] is contrary to a statute, constitutional provision or rule of civil or appellate procedure makes it `voidable' or erroneous." Mapco, 795 S.W.2d at 703.
In the case at hand, ETF does not show that any of the "rare circumstances" rendering an order void are present. See Mapco, 795 S.W.2d at 703. Instead, ETF asserts that Respondent's order denying its motion to reconsider is contrary to law. Even if this is correct, however, the order is not void absent one of the "rare circumstances" identified in Mapco. See Mapco, 795 S.W.2d at 703.
ETF also states that it "believes the availability of an appellate remedy at law is questionable because the trial court executed an order of dismissal in its favor." As authority for this position, ETF cites cases recognizing the general rule that one who takes a voluntary nonsuit cannot challenge the order on appeal. See, e.g., Boyd v. Kimbell, 21 Tex.Civ.App. 6, 7, 50 S.W. 634, 635 (1899, writ denied); Huston v. Berry, 3 Tex. 235, 236 (1848). We agree with ETF's assessment of the difficulty it would encounter in challenging the dismissal order here. However, no such challenge is necessary.
ETF complains of the order denying its motion to reconsider. This order was interlocutory when it was signed because it did not dispose of all parties and claims. See Crites, 284 S.W.3d at 840-41; Lehmann, 39 S.W.3d at 205. Subject to certain "mostly statutory exceptions" not applicable in this case, an appeal may be taken only from a final judgment. Lehmann, 39 S.W.3d at 195. Consequently, the order denying ETF's motion to reconsider was not appealable until Respondent signed the dismissal order. The interlocutory order then merged into the dismissal order, a final judgment, and became final for purposes of appeal. See Webb v. Jorns, 488 S.W.2d 407, 408-09 (Tex.1973). In other words, the order denying ETF's motion to reconsider is now appealable. See Douglas v. Am. Title Co., 196 S.W.3d 876, 879 n. 6 (Tex.App.-Houston [1st Dist.] 2006, no pet.). Moreover, ETF can appeal the order without challenging the dismissal. See Russell v. McBride Elec., Inc., No. 05-05-00507-CV, 2006 WL 664015, at *1 (Tex.App.-Dallas 2006, no pet.) (mem. op.) (appellant challenged sanctions order that was merged into final judgment and became *352 final for purposes of appeal, but did not challenge final judgment).
Finally, we note that while mandamus relief has occasionally been granted after final judgment, the circumstances in such cases were unusual. See Geary v. Peavy, 878 S.W.2d 602, 603 (Tex.1994) (mandamus appropriate because of "unique and compelling circumstances" involving conflicting child custody orders despite the entry of a final order); In re Home State County Mut. Ins. Co., No. 12-07-00062-CV, 2007 WL 1429584, at *3-4 (Tex.App.-Tyler May 16, 2007, orig. proceeding) (mem. op.) (mandamus requiring trial court to vacate severance order rendered final judgment interlocutory). No similar unusual or compelling facts are presented here.
ETF does not argue that the benefits of mandamus outweigh the detriments under the facts before us. Instead, ETF cites In re Prudential generally and states, without elaboration, that "Respondent's actions have already resulted in an irreversible waste of judicial and public resources." See In re Prudential, 148 S.W.3d at 136-37. In the cited portion of In re Prudential, the supreme court was referring to a situation in which "the trial court on its own motion and without any authority whatever, split two cases into sixteen and transferred venue of fourteen of them to other counties." Id. at 136 (citing In re Masonite Corp., 997 S.W.2d 194, 195-96 (Tex.1999)). The court stated that, in that instance, it was not required "to turn a blind eye to blatant injustice nor ... be an accomplice to sixteen trials that [would] amount to little more than a fiction." Id. Moreover, the waste of judicial resources would have occurred because appeal was not immediately available. See id. The situation here is not analogous. Respondent's action does not reach the level of the actions addressed in In re Masonite, and ETF's remedy by appeal is available now. Therefore, there is no benefit to the mandamus relief sought by ETF. Accordingly, we hold that ETF's appellate remedy is adequate. See id.

CONCLUSION
The order denying ETF's motion to reconsider is not void, and can be appealed without challenging the dismissal order. ETF has not shown that its appellate remedy is inadequate. Accordingly, we deny ETF's petition for writ of mandamus.
NOTES
[1]  The respondent is the Honorable Dan Moore, Judge of the 173rd Judicial District Court, Henderson County, Texas. Respondent has filed a response in support of his order, and the real parties in interest have adopted that response as their position in this proceeding.
[2]  When, as here, a case terminates without a traditional trial on the merits because the plaintiff nonsuited its claims, no presumption arises regarding the finality of the judgment. See Crites v. Collins, 284 S.W.3d 839, 840 (Tex.2009); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex.2001). Thus, a dismissal order following a nonsuit is not final for purposes of appeal unless it actually disposes of every pending claim and party or unless it clearly and unequivocally states that it finally disposes of all claims and all parties. See Crites, 284 S.W.3d at 840-41; Lehmann, 39 S.W.3d at 205. Pleadings, not motions, determine the issues and parameters of a contest. See Jobe v. Lapidus, 874 S.W.2d 764, 765-66 (Tex.App.-Dallas 1994, writ denied). In this case, the dismissal order does not include any language of finality. We note, however, that the Bryans' counterclaim was ineffective because it was filed after ETF's nonsuit. See Williams v. Nat'l Mortgage Co., 903 S.W.2d 398, 403 (Tex.App.-Dallas 1995, writ denied). Additionally, ETF's continuing assertion that it is entitled to the release of its bond arises from the denial of a motion and therefore is not an unresolved "claim" that renders the dismissal order interlocutory. See Lehmann, 39 S.W.3d at 205; see also Jobe, 874 S.W.2d at 766 (trial court's failure to rule on motion has no bearing on finality of judgment).